DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 17/086,007 that the Applicant filed on October 30, 2020 and presented 20 claims.  Original claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 12, and 17, and thus dependent claims 2-11, 13-16, and 18-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In general, the claims are indefinite due to a lack of specificity in the claim limitations, especially with respect to the limitation of “parameter” and “process.”  The following excerpts from the claims substantiate this § 112(b) rejection.
A.  “process” in claims 1, 12, and 17
  Claim 1 recites an “obfuscation process to an entire cryptographic parameter of a cryptographic process;” and “performing cryptographic operations of a cryptographic process.”
Claim 12 recites: “obfuscation process to an entire cryptographic parameter of a cryptographic process;” and “perform cryptographic operations of the cryptographic process.”
Claim 17 recites: “obfuscation process to an entire cryptographic parameter of a cryptographic process;” and “performing cryptographic operations of a cryptographic process.”
An issue of indefiniteness arises because one cannot ascertain whether one or two cryptographic processes are being claimed.  Indeed, claims 1 and 17 recite “a” for the second recitation of “process,” while claim 12 recites “the” for the second recitation of process.
B.  “parameter” in claims 1, 12, and 17
	Claim 1 recites “obtaining an obfuscation parameter” and “wherein a parameter of the obfuscation process….”  Here, the second parameter being claimed can be the first parameter being claimed, or alternatively, perhaps the Applicant is attempting to claim two parameters.  
	Additionally, claim 1 recites “an entire cryptographic parameter of a cryptographic process” and “a parameter of the cryptographic operations.”  Again, it is unclear as to whether one or two parameters are being claimed.  Perhaps the ambiguity of the claim could be removed by reciting “performing cryptographic operations based upon the obfuscated cryptographic parameter in the cryptographic process to obtain cryptographic information,” and removing the associated wherein clause in its entirety.
Accordingly, claim 1 is indefinite and the Examiner suggests the consistent use of adjectives to distinguish between different claim elements or deleting the unnecessary repetition of elements (i.e., perhaps “cryptographic process” need not be repeated).  For example, two different parameters may be claimed as a “first cryptographic parameter” and a “second obfuscation parameter,” where the use of ordinal numbers clearly distinguishes between the different parameters.  Claim 1 could be claimed as follows to enable a consistent and logical claiming of a parameter: “applying an obfuscation process to a first cryptographic parameter, wherein the first cryptographic parameter possesses a bit length and the obfuscation process is applied to the entire bit length of the first cryptographic parameter to obtain a second obfuscated cryptographic parameter having substantially a same bit length as the bit length of the first cryptographic parameter.”  The Examiner notes the use of “first” may not be included if only one parameter is at issue, in which case the second recitation of parameter would employ “the.”
Claims 12 and 17 suffer from the same deficiencies, and corresponding amendments are similarly required to overcome this § 112(b) rejection.
C.  “first obfuscation process” and “first obfuscated cryptographic parameter” in claims 4, 14, and 18 
	Claim 4 recites a “first obfuscation process” and a “first obfuscated cryptographic parameter,” but it is unclear whether these are the same or different processes and parameters as recited in claim 1.  It is logically inconsistent to claim a “first” process in claim 4 when a first parameter and process are first claimed in claim 1.  Again, the consistent use of adjectives, i.e., first, second, etc., throughout the claim set will remove this ambiguity and logical inconsistencies.
Claims 14 and 18 suffer from the same deficiencies, and corresponding amendments are similarly required to overcome this § 112(b) rejection.
D.  “length” in claim 6
	Claim 6 recites “a length of the cryptographic parameter” and “a length of the cryptographic parameter.”  Because claim 1 also recites a “length,” the claim is indefinite and requires an appropriate amendment.
E.  “component” and “length” in claim 7
	Claim 7, which depends on claim 1, recites “a third component,” no component is recited in claim 1, thus bringing into question about this “component” being the “third” component.  And as discussed for claim 6, an issue arises for the recitation of “a length” in view of the recitation of lengths in claim 1.
F.  “the randomized expression” in claim 9
	Claim 9, which depends on claim 1, recites “the randomized expression,” but no antecedent basis exists for “randomized expression” as it is not recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A.	Claims 1, 3, 8, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handschuh (US 2001/0048742, “Handschuh”).
Regarding Claim 1
Handschuh discloses
A method (abstract) of obfuscating at least a portion of a cryptographic process (¶ [0069], “This method consists of ‘masking’ [and thereby obfuscating] the secret key d  by multiplying [as a portion of a cryptographic process] a point P on the elliptic curve by a random value r with the same length.”), the method comprising: 
obtaining an obfuscation parameter (¶¶ [0070]-[0071], “Taking [and thereby obtaining] a random value r [that serves as an obfuscation parameter] with the same size as d;”); 
applying an obfuscation process (¶ [0072], “2) Calculating [and thereby applying an obfuscation process] the integer d′ such that d′=d+r;”) to an entire cryptographic parameter (¶ [0072], “2) Calculating the integer d′ such that d′=d+r,” i.e., “d” represents the cryptographic parameter to which the obfuscation process is appl[ied]]) of a cryptographic process (¶¶ [0073]-[0075]) to obtain an obfuscated cryptographic parameter having substantially a same bit length as a bit length of the cryptographic parameter ((¶¶ [0071]-[0072], “1) Taking a random value r with the same size [or bit length] as d; 2) Calculating the integer d′ [as the obfuscated cryptographic parameter] such that d′=d+r,” where having the “same size” of bit length encompasses having substantially a same bit length), 
wherein a parameter of the obfuscation process includes the obfuscation parameter (¶¶ [0069]-[0072], “1) Taking a random value r with the same size [or bit length] as d; 2) Calculating the integer d′ [as the obfuscated cryptographic parameter] such that d′=d+r,” i.e., “d′=d+r” comprises a part of the obfuscation process and it includes the value “r” as the obfuscation parameter); and 
performing cryptographic operations of a cryptographic process to obtain cryptographic information (¶¶ [0073]-[0075], “3) Performing a scalar multiplication operation [as one step of the listed cryptographic operations] whose result [as obtain[ed] cryptographic information] is the point Q′ on the curve such that Q′=d′.P;”), 
wherein a parameter of the cryptographic operations includes the obfuscated cryptographic parameter (¶¶ [0073]-[0075], “3) Performing a scalar multiplication operation whose result is the point Q′ on the curve such that Q′=d′.P,” i.e., “d’” is a parameter of the cryptographic operations and it is include[d] as the obfuscated cryptographic parameter).
Regarding Claim 3
Handschuh discloses the method of claim 1, and Handschuh further discloses 
wherein obtaining the obfuscation parameter comprises obtaining one or more of a cryptographic parameter length, a window size, and a degree of randomness (¶ [0071], “1) Taking a random value r [that comprises … a degree of randomness] with the same size as d;”).
Regarding Claim 8
Handschuh discloses the method of claim 1, and Handschuh further discloses 
wherein the performing the cryptographic operations comprise performing one of: elliptic curve point multiplication operations or modular exponentiation operations (¶ [0070], “The countermeasure method of the present invention in an electronic component using a public key cryptography algorithm based on the use of elliptic curves…”).
Regarding Independent Claim 12 and Dependent Claim 13
With respect to claims 12 and 13, a corresponding reasoning as given earlier for claims 1 and 8 applies, mutatis mutandis, to the subject matter of claims 12 and 13. Therefore, claims 12 and 13 are rejected, for similar reasons, under the grounds set forth for claims 1 and 8. 
Regarding Independent Claim 17
With respect to claim 17, a corresponding reasoning as given earlier for claim 1, mutatis mutandis, to the subject matter of claim 17. Therefore, claim 17 is rejected, for similar reasons, under the grounds set forth for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
B.	Claims 2, 4, 6-7, 9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh in view of Kirillov et al. (US 2014/0095843.
Regarding Claim 2
Handschuh discloses the method of claim 1, and Handschuh further discloses
wherein the applying the obfuscation process to the entire cryptographic parameter (¶ [0072]) comprises…1
Handschuh doesn’t disclose 
1 …applying an obfuscation operation to discrete window-sized portions of the cryptographic parameter.  
Kirillov, however, discloses
1 …applying an obfuscation operation to discrete window-sized portions of the cryptographic parameter (¶¶ [0059]-[0060], i.e., “R=[b]P,” and thus “b” is equivalent to “d’” of Handschuh and to which “w” as a “window size” to the values t[i] that occur on the elliptic curve, with the use of window-sized portions of the cryptographic parameter d’/b’ being disclosed by “Let b’0,… b’m be integers in [0, W-1] such that b’0 = b’0 + b’1W + … + b’mWm and b’m does not equal 0”).
Regarding the combination of Handschuh and Kirillov, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Handschuh to have included the window feature of Kirillov. One of ordinary skill in the art would have been motivated to incorporate the window feature of Kirillov because Handschuh teaches an “algorithm with window,” see Handschuh ¶ [0031], and Kirillov teaches the use of window to overcome a vulnerability exploited by “malicious software [that can] observe whether a table entry being accessed is one of the first few table entries loaded into the cache … or is one of the latter table entries not yet loaded into the cache…, thereby providing potential clues in a side-channel attack.”  See Kirillov ¶ [0058].  
Regarding Claim 4
Handschuh discloses the method of claim 1, and Handschuh further discloses 
wherein the applying the obfuscation process to the entire cryptographic parameter of the cryptographic process to obtain the obfuscated cryptographic parameter (¶¶ [0071]-[0072]) comprises: 
1 …; and 
2 ….
Handschuh doesn’t disclose
1 applying a first obfuscation process to the cryptographic parameter to obtain a first obfuscated cryptographic parameter; 
2 reformatting the first obfuscated cryptographic parameter into a randomized expression corresponding to the first obfuscated cryptographic parameter.
Kirillov, however, discloses
1 applying a first obfuscation process to the cryptographic parameter to obtain a first obfuscated cryptographic parameter (¶¶ [0059]-[0060], i.e., “Let w be window size” is a first obfuscation process that is applied to “b” as a cryptographic parameter that is used to obtain a first obfuscated cryptographic parameter that is b’); 
2 reformatting the first obfuscated cryptographic parameter into a randomized expression corresponding to the first obfuscated cryptographic parameter (¶¶ [0059]-[0060], “Let b’0,… b’m be integers in [0, W-1] such that b’ = b’0 + b’1W + … + b’mWm and b’m does not equal 0,” i.e., b’ is the result of reformatting the first obfuscated cryptographic parameter into an expression corresponding to the first obfuscated cryptographic parameter; b’, which corresponds to d’ as disclosed by Handschuh, is randomized because Handschuh teaches at ¶ [0072] that “d’” is formed via the random value r).
Regarding the combination of Handschuh and Kirillov, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 4.
Regarding Claim 6
Handschuh discloses the method of claim 1, and Handschuh further discloses 
further comprising: ensuring a length of the obfuscated cryptographic parameter is the same as a length of the cryptographic parameter (¶¶ [0059]-[0060], “Compute b’=CONVERT-PRESENTATION (b,w), where b’ is a positive big integer same length as b.”).
Regarding the combination of Handschuh and Kirillov, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 6.
Regarding Claim 7
Handschuh discloses the method of claim 1, and Handschuh further discloses 
further comprising: obtaining a third component having a bit length that is the same as a bit length of the cryptographic parameter (¶¶ [0059]-[0060], “Compute b’=CONVERT-PRESENTATION (b,w), where b’ is a positive big integer same length as b,” i.e., “b’” is a third component with respect to “b” as a first component and “w” as a second component).  
Regarding the combination of Handschuh and Kirillov, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 7.
Regarding Claim 9
Handschuh discloses the method of claim 1, and Kirillov further discloses
further comprising: pre-computing results of performing at least some of the cryptographic operations (¶¶ [0059]-[0060], “T = STORE (t[0], … t[W-1]), where T is a pre-computation table;” and Fig. 6, ¶ [0062], “FIG. 6, depicts the manner in which bits of each of the entries t (designated with the reference numerals 612 a through 612 x) of the table T (designated with the reference numeral 611) are caused to be organized in the cache 551, 651 [as writable memory] of whichever one of the processor circuits 550 or 650, respectively, that performs point multiplication in this manner.”) responsive to the randomized expression (¶¶ [0059]-[0060]).
Regarding the combination of Handschuh and Kirillov, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 9.
Regarding Claim 11
Handschuh discloses the method of claim 1, and Kirillov further discloses 
further comprising: performing fixed-window based cryptographic operations responsive to a randomized expression that corresponds to the cryptographic parameter (¶¶ [0059]-[0060], i.e., “w” as a “window size” establishes fixed-window based cryptographic operations, and the use of the fixed-window operations are employed upon b’, and thus are responsive to a randomized expression that corresponds to the cryptographic parameter, not d’, which corresponds to b’, is randomized).  
Regarding the combination of Handschuh and Kirillov, the rationale to combine is the same as provided for claim 2 due to the overlapping subject matter of claims 2 and 11.
Regarding Dependent Claims 14 and 16
With respect to claims 14 and 16, a corresponding reasoning as given earlier for claims 4 and 9 applies, mutatis mutandis, to the subject matter of claims 14 and 16. Therefore, claims 14 and 16 are rejected, for similar reasons, under the grounds set forth for claims 4 and 9. 

Regarding Dependent Claims 14 and 16
With respect to claims 18 and 20, a corresponding reasoning as given earlier for claims 4 and 9 applies, mutatis mutandis, to the subject matter of claims 18 and 20. Therefore, claims 18 and 20 are rejected, for similar reasons, under the grounds set forth for claims 4 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491